Citation Nr: 0808756	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-21 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from May 1987 to April 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In May 2006, the Board remanded the case for further 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received at the AOJ in 2006, the appellant 
indicated his desire to appear at a videoconference hearing.  
Pursuant to 38 C.F.R. § 20.700(a) (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  In light of the appellant's 
request, the case is remanded for the appellant to be 
scheduled for a videoconference hearing before a Veterans Law 
Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a video conference hearing. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



